[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                 ________________________
                                                                        FILED
                                         No. 08-13979          U.S. COURT OF APPEALS
                                     Non-Argument Calendar       ELEVENTH CIRCUIT
                                   ________________________          APRIL 1, 2009
                                                                  THOMAS K. KAHN
                            D.C. Docket No. 07-00331-CR-J-25TEM
                                                                       CLERK
UNITED STATES OF AMERICA,

                                                                      Plaintiff-Appellee,

       versus

GWENDA F. GREEN,
                                                                      Defendant-Appellant.

                                 __________________________

                       Appeal from the United States District Court for the
                                   Middle District of Florida
                                 _________________________
                                        (April 1, 2009)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

       Maurice Grant, appointed counsel for Gwenda Green in this direct criminal appeal, has

moved to withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Green’s conviction and sentence are

AFFIRMED.